Citation Nr: 1533641	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  07-36 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a right knee disorder, to include as secondary to a service-connected left knee disorder.  

2.  Entitlement to service connection for a sleep disorder, to as due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1991 to October 1995 and from May 2005 to September 2006 to include service in the Southwest Asia theater of operations.  The Veteran also had service in the Reserve.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in October 2013.  A transcript of the hearing is of record.  

This case was previously before the Board and remanded in September 2011 and May 2014 for further evidentiary development.  The case is again before the Board for appellate review.  

Although the Veteran filed a June 2014 notice of disagreement regarding the denials of the claims decided in the June 2014 rating decision, it appears that the RO is actively processing these issues.  Accordingly, the Board will not remand these appeals for issuances of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (noting that the filing of an NOD initiates the appeal process and requires VA to issue an SOC).

This appeal was processed using the Veterans Benefits Management System (VBMS).  The documents in the Virtual VA paperless claims system are either duplicative of the evidence in VBMS or are not pertinent to the present appeal.  To the extent that there were additional VA treatment records and a VA examination related to the Veteran's knees after the issuance of the most recent statement of case, this case is being remanded and, therefore, the agency of original jurisdiction (AOJ) will have an opportunity to review the records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in connection with his claims in August 2014; however, the examination reports are inadequate for the following reasons.  

First, as to the claimed sleep apnea, the VA examiner determined that the Veteran did not have a diagnosis of obstructive sleep apnea.  He based his opinion on the results of the sleep study conducted in conjunction with the examination.  However, the sleep study report noted that the "study might underestimate severity of sleep disorder since REM supine sleep was not seen during diagnostic portion."  See August 2014 VA sleep study.  Thus, it isn't clear if there could be a sleep apnea diagnosis if the study did underestimate the severity.  Furthermore, as the Veteran had service in the Southwest Asia theater of operations and was diagnosed with persistent daytime hypersomnolence but not with a known, clinical diagnosis, a medical opinion is necessary to determine whether the Veteran has fatigue as a result of an undiagnosed illness due to his service in the Persian Gulf.  

Second, as to the claimed right knee disorder, in 2001, the Veteran injured his right knee playing basketball and subsequently had a surgical repair of his anterior cruciate ligament (ACL).  He has also been diagnosed with degenerative joint disease of his right knee.  The October 2011 VA examiner opined that the degenerative joint disease was not caused by or a result of service.  The rationale provided was that the right knee degenerative joint disease was not a function of the ACL tear or repair, and was instead was to a degree that could be expected from simple use and aging.  The Veteran also did not have a history of receiving care for his right knee in his military treatment records.  The August 2014 VA examiner opined that the ALC repair clearly and unmistakably pre-existed service and was not aggravated by service.  The rationale provided was that the Veteran specifically stated that his right knee condition was due to a basketball injury in 2001 and was not caused or aggravated by military service.  The examiner also stated that the Veteran did not claim that his right knee was aggravated by his service-connected left knee disorder and that there was no evidence to suggest that a gait disorder or any other condition related to his left knee aggravated his right knee.  The Board finds that the Veteran is not competent to opine as to the etiology of his right knee disorder, and therefore, the examiner must provide a rationale separate from the Veteran's lay assertions that his right knee disorder was not caused or aggravated by military service.  

Additionally, as the Veteran indicated that he is an active reservist and he seeks regular treatment at VA healthcare facilities, all outstanding service treatment records and VA treatment records should be secured.  

Finally, the Veteran has not been provided proper notice regarding what evidence is necessary to substantiate a claim for secondary service connection.  As such, on remand, proper notice should be provided to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper notice regarding how to substantiate a claim for secondary service connection.  

2.  Contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's unit, and any other appropriate location, to request the Veteran's complete service treatment records, to include from his Reserve service.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Request any outstanding VA medical records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.

4.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the etiology of any sleep disorder.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post- service medical records, and lay statements, and it should be confirmed that such records were available for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, to specifically include a sleep study.  An explanation for all opinions must be provided.  

The examiner is asked to address the following:

First, the examiner must state all diagnoses related to a sleep disorder.  If obstructive sleep apnea is not diagnosed, the examiner must so state and explain why, to include assessing the August 2014 sleep study.

Second, with respect to each diagnosed sleep disorder, is it at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's period of service.  

Third, if the Veteran's complaints of symptoms such as fatigue cannot be attributed to a known clinical diagnosis, the examiner must indicate whether such symptoms are an undiagnosed illness or a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology?  The examiner must consider the Veteran's lay statements of onset of symptoms.

5.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any right knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review all pertinent records associated with the claims file, including the Veteran's service treatment records, post- service medical records, and lay statements, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

First, as to the residuals of the ACL repair:

a) Is it clear and unmistakable that the pre-existing disorder did not permanently increase in severity (beyond the natural progression of such a disability) during the Veteran's military service?

b) If not, is it at least as likely as not (a 50 percent probability or more) that the disorder had its onset in service, or is otherwise related to the Veteran's military service?  The examiner must presume the disorder did not pre-exist service for purposes of this question.

Second, as to the right knee degenerative joint disease, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's period of active service from May 2005-September 2006, to include his combat experience.  

Third, the examiner must also provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the residuals of the ACL repair and/or the degenerative joint disease of the right knee were aggravated (permanently worsened) by the left knee disability.  

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

